 BEST PRODUCTS CO., INC. 95Best Products Co., Inc. and United Food and Com- DECISION AND REPORT ON POST-mercial Workers Union, Local No. 197, affili- ELECTION OBJECTIONSated with United Food and Commercial Work-ers International Union, AFL-CIO. Cases 32- STATEMENT OF THE CASECA-2910 and 32-RC-1104 RICHARD J. BOYCE, Administrative Law Judge: Thisconsolidated matter was heard before me in Stockton,California, on January 29, 1981.DECISION, ORDER, AND DIRECTION The charge in Case 32-CA-2910 was filed on July 28,OF SECOND ELECTION 1980, by United Food and Commercial Workers Union,Local No. 197, affiliated with United Food and Commer-BY MEMBERS FANNING, JENKINS, AND cial Workers International Union, AFL-CIO (herein theZIMMERMAN Union). The complaint which issued on September 12was amended during the hearing and alleges that BestOn May 15, 1981, Administrative Law Judge Products Co., Inc. (herein Respondent), committed cer-Richard J. Boyce issued the attached Decision in tain violations of Section 8(a)(1) of the National Laborthis proceeding. Thereafter, Respondent filed ex- Relations Act, as amended.ceptions and a supporting brief. An election in Case 32-RC-1104 was held on Septem-Pursuant to the provisions of Section 3(b) of the ber 11, 1980, among the full-time and regular part-timeNational Labor Relations Act, as amended, the Na- employees in Respondent's Stockton store. It derivedfrom a petition filed by the Union on June 30, 1980, andtional Labor Relations Board has delegated its au-a Stipulation for Certification Upon Consent Election ap-thority in this proceeding to a three-member panel, proved on July 22. The initial tally was 32 for and 33The Board has considered the record and the at- against representation, with 2 challenged ballots.tached Decision in light of the exceptions and brief The Union filed objections to conduct allegedly affect-and has decided to affirm the rulings, findings,' and ing the outcome of the election on September 16. Onconclusions of the Administrative Law Judge and October 29, the Regional Director issued his Report andto adopt his recommended Order. Recommendations on Challenged Ballots and Objectionsrecommending that one of the challenged ballots beORDER opened and counted and concluding that the status of theother challenged voter and the objections issues couldPursuant to Section 10(c) of the National Laborbest be resolved after a hearing.Relations Act, as amended, the National Labor Re-r a heang.On November 19, the Board issued its Order adoptinglations Board adopts as its Order the recommended the Regional Director's recommendation and conclu-Order of the Administrative Law Judge and sions. The one challenged ballot, accordingly, washereby orders that the Respondent, Best Products opened and counted on December 12, resulting in a re-Co., Inc., Stockton, California, its officers, agents, vised tally of 32 for and 34 against representation, with Isuccessors, and assigns, shall take the action set challenged ballot-that of Virginia Klopstock, Respond-forth in the said recommended Order. ent's sales training coordinator.IT IS FURTHER ORDERED that the election con- By order dated January 6, 1981, the Regional Directorducted herein on September 11, 1980, in Case 32- consolidated the objections and complaint matters hereinRC-1 104 be, and it hereby is, set aside, and that for hearing and decision, stating that it would "not besaid case be, and it hereby is, remanded to the Re- necessary to litigate" Klopstock's eligibility, her ballotgional Director for Region 32 for the purpose of no longer being determinative.conducting a new election at such time as he I. JURISDICTIONdeems appropriate.[Direction of Second Election and Excelsior foot- Respondent is a Virginia corporation engaged in theoperation of a chain of discount department stores, in-note omitted from publication.] cluding one in Stockton. The Stockton store realizesannual gross revenues in excess of $500,000, and annuallyRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to takes delivery from outside the State of California ofoverrule an administrative law judge's resolutions with respect to credi- goods valued in excess of $50,000.bility unless the clear preponderance of all of the relevant evidence con- Respondent is an employer engaged in and affectingvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enrd. 188 F.2d 362 (3d Cir. 1951). We have commerce within Section 2(2), (6), and (7) of the Act.carefully examined the record and find no basis for reversing his findings.Although the Administrative Law Judge relied, in part, on Essex Inter- 11. LABOR ORGANIZATIONnational. Inc., 211 NLRB 749 (1974), which has since been overruled byT.R.W. Bearings Division, a Division of T.R. W.. Inc., 257 NLRB No. 47 The Union is a labor organization within Section 2(5)(1981), in finding that Respondent violated Sec. 8(aXI) of the Act by pro- of the Act.hibiting employees from gathering outside the store on their own time. itis clear that Respondent violated the Act under either standard.259 NLRB No. 16 96 DECISIONS OF NATIONAL LABOR RELATIONS BOARD111. THE ALLEGED UNFAIR LABOR PRACTICES ployees "to go on strike," and they would have nochoice but to comply. Meanor added:A. David MeanorYou have to go on strike, and while they're on1. Allegations strike, the Company will not close. They will rehireThe complaint alleges that David Meanor, the man- people to fill your position, send you a letter tellingager of the housewares department and an admitted su- you that your position's been filled and that they dopervisor, violated Section 8(a)(1) on or about July 16, not have to hire you back.1980, by threatening an employee with the loss of herposition and with the loss of various benefits, including Klopstock asked, "Well, then, what's the point of allseniority rights and privileges, should the Union be this?" Meanor remarked, "Yeah, what's the point?" Tovoted in; and by telling the employee that Respondent Klopstock's asking how he knew these things, Meanorwould not sign a bargaining agreement, meaning that the said his brother had been in a union. Meanor concludedemployees "would inevitably have to go on strike," if the exchange by telling Klopstock "just to keep it be-the Union were voted in. tween us."Meanor's version. Meanor, although conceding that he2. Evidence did not remember "this particular conversation ...really well," testified at length about it. While professingbetween Meanor and Virginia Klopstock.' concern that Klopstock looked "upset or tense," MeanorKlopstock's version. Klopstock testified that she was averred that the conversation was initiated by Klopstockwalking through the housewares department when saying that she had "some things to talk about" andMeanor, noting her unsmiling countenance, asked what asking if he "would talk with her." He assented, afterwas wrong. She denied that anything was wrong, but which, in the tag room, she raised the recent dischargeMeanor persisted, asking, "Is it the union thing?" Klop- of three employees. She voiced concern that manage-stock conceded that she was troubled by the union situa- ment could "arbitrarily" discharge people, opining thattion. Meanor suggested that they "go upstairs and talk union representation would give greater job security.about it." Klopstock assented, and they went upstairs to Meanor responded that a union would not have madeuthw"upstairs "any difference whatsoever" in the cases she had cited.In the tag room. , Meanr asked if Klopstock had "any Klopstock then remarked that she did not understandIn the tag room, Meanor asked if Klopstock had "any "the union situation," that she felt she was being judgedquestions." She replied, "You tell me why shouldn't I "the union situation," that she felt she was being judgedwant the Union." Meanor answered that, "personally," a union person unfairly," and that she was "beinghe did not think the Union would benefit the employees picked on" as a result. Meanor assured her that she wasas much as they thought it would, elaborating that there not being picked on, and invited her to "come talk to"would be "a lot of hidden things" that the employees him whenever she had "any problems."probably did not know about. He particularized that, Meanor described "the negotiation process," explain-while they might get a pay raise, they would lose bene- ing that, once the Union "was voted in ...everythingfits elsewhere "to make up for it"; that they would "lose from that point was negotiable, that benefits could beall [their] seniority" and would "start from scratch" as changed"; that, "depending on the contract, [you] couldconcerns seniority; that, "if you want a day off ... you get more, [you] could get less." The main point I waswon't be able to get it off if the schedule is already trying to get across to her." Meanor testified, [was] thatposted," whereas, "the way it is now ...[you] just go nothing was definite." Asked by Respondent's counsel ifup to your manager and ask him and they can arrange it he said in this context that the employees "would startwith no problem"; and that they would not "be able to from scratch on all their benefits," Meanor implied thatsit here and talk like this anymore, because there's a he did, answering, "And they have." He denied saying,third party that you'll have to go through, and that'll be however, that any negotiated raise might be at the ex-the union representative." pense of other benefits.Klopstock asked how all this would happen. Meanor After describing the bargaining process, Meanor as-said that it would be "step by step"; that winning the serted that, regardless, he did not "see how the Compa-election "doesn't guarantee you anything." He continued ny could pay or do more for the Stockton employeesthat, if Respondent should "say no" to the Union's bar- .., without doing it for the entire Company." "Fair-gaining demands, the Union then would "order" the em- ness," he went on, was "what it was all about ...andthat wouldn't happen if we paid the Stockton employees'Respondent challenged Klopstock's ballot on the ground that, as sales more than Sacramento."training coordinator, she is a confidential employee. Respondent's counsel Meanor denied speculating whether Respondent wouldstated on the present record, when Respondent rested, that "we have agree to the Union's demands-"I had no way of know-never abandoned our position that Mrs. Klopstock is a confidential em- inployee." As earlier noted, that issue has been excluded from those to belitigated herein in the context of the representation case. Nor need it be to go on strike" should agreement not be forthcoming.resolved in the context of Respondent's alleged unfair labor practices. He admittedly told Klopstock, though, that "if for someAssuming without deciding that Klopstock is a confidential employee, reason" there were not an agreement, "that's when youshe nevertheless is entitled to the protections of the Act under prevailing hear of strikes," and that the Union would do "whateverBoard law. Intermountain Rural Electric Association, 253 NLRB 1133(1981), and cases cited. Respondent expressly disavowed any contention they had to if it came to an impasse." He continued thatthat Klopstock is a statutory supervisor. in the event of a strike Respondent would have "the BEST PRODUCTS CO., INC. 97right to ...hire replacements," and that those striking B. Terry Sauer (1)"could be permanently replaced."Meanor denied speaking of the "hidden problems" that 1. Allegationgo with union representation, only to concede that he The complaint alleges that Terry Sauer, a managertold Klopstock of his own "not very good" experiences trainee in the toy department,' violated Section 8(a)(1)with a union. He noted, in this regard, that it was "very on about July 18, 1980, by prohibiting employees fromeasy" to arrange a day off as things were, but that with aunion in the picture "you worked the schedule." He times and in nonwork areas, to discourage their supportadded that with a union management and the employees of the Union.would not be able to discuss things "like we [are] doingnow."2. Evidence3. Conclusions Kevin Sullivan, a sales counselor in the housewaresdepartment, testified that he and two coworkers, GaryTo the substantial degree that their stories diverge,Klopstock is credited. Her recital was richly detailed, in- Petitt and Don Winget, had gathered outside the toy de-ternally consistent, and altogether believable. Meanor, partment exit after work on July 18, "trying to decideapart from admitting that he did not recall the exchange what [they] were going to do" with their evening. This"really well," betrayed a discrediting penchant to be eva- was their usual after-work practice. A sidewalk about 10sive and unresponsive. feet wide led from the exit, and they were seated on aMeanor, by juxtaposing the ideas that there would be planter along the edge of the walk. Sullivan continueda strike if Respondent said "no" to the Union's demands; that, after they had been there "about 15 minutes," Sauerthat considerations of "fairness" made it impossible for came out and announced that he would "have to breakhim to "see how the Company could pay or do more for [them] up," explaining: "I'm sorry, but I was told thatthe Stockton employees ...without doing it for theentire Company"; that, should there be a strike, the strik- ' The parties are in disagreement over Sauer's status. The Generalers' positions would be filled and Respondent would not Counsel contends that Sauer was a supervisor; or, even if not, an agent of"have to hire [them] back"; and, in summary, that there Respondent. Respondent argues that he was neither. The ranking personwas no "point" to it all, that a strike would be likely if in each of the store's departments is a departmental manager. Beneath themanager in some departments are an assistant manager, who is conceded-not inevitable were the Union voted in, that those strik- ly a supervisor, and a manager trainee. The toy department, at most ifing would lose their jobs, and that the organizational un- not all relevant times, did not have an assistant manager, meaning that itdertaking in general was a futility. It is concluded that wae run by the manager-a Mrs. Allen-and by Sauer, as managerMeanor, by so doing, violated Section 8(a)(1).2trainee. The department had about seven employees beneath those two.Meanor,-~~ by so doing, ~~The store is open from 10 a.m. to 9 p.m. weekdays, from 10 a.m. to 6It also is concluded that Meanor violated Section p.m. on Saturdays, and from noon to 5 p.m. on Sundays. Allen and Sauer8(aXl) by saying that, among the "hidden things" about alternated weekends running the toy department; and worked separaterepresentation, the employees would "start from scratch" but overlapping shifts during the week, one opening the department inthe morning and staying into the afternoon, the other reporting in theas concerns seniority, work schedules would be rigidly afternoon and closing the department at night. In Allen's absence, whichbinding, and the employees no longer would be able to also included a week or more when her daughter was ill, Sauer was intalk directly with management. The evil of these remarks command of the department, accountable only to Michael Ebbensteiner.is their implication that unionization alone would have the overall showroom manager, whom Sauer labeled as his "boss."the stated effects.3Aside from the regularly recurring instances in which Sauer was theranking person present in the department, it is uncontroverted that he at-It is concluded, finally, that Meanor's comment was tended weekly meetings of assistant managers and manager trainees (thenot unlawful that the employees would lose benefits else- managers attended weekly meetings at other times so that the depart-where "to make up for" any wage increases that repre- ments would never be without leadership); shared an office with Allen;did not punch a timeclock, unlike the general run of employees; author-sentation might bring. Meanor plainly was referring to ized the acceptance of customer checks and employee use of the depart-the workings of the bargaining process, and, as the ments' telephone; had the authority to give warnings, to permit employ-Board has stated: ees to report late or leave early, and to grant days off; prepared depart-ment work schedules; assigned employees from task to task; sometimesAn employer is free to indicate to his employees evaluated job performance; participated with Allen in the interview ofprospective employees; and made notations on timecards. enabling pay-what the possible result of bargaining may be, and ment for extra hours.to call their attention to the possibility or even Virginia Klopstock, one of whose duties is to teach new hires "howprobability that certain existing benefits may be they are to respond to their managers," testified that Sauer in additionhad authority to request that employees work extra hours and overtime;traded away for others.' and Gary Petitt, a toy department employee, testified that Sauer in factmade such requests of him "on different occasions." Sauer's denial thatRichard Tischer, Martin Boder and Donald Connelly. Sr., a limited he had such authority was unconvincing. As is elsewhere noted, he waspartnership d/b/a Devon Gables Nursing Home; Richard Tischer. Martin not an impressive witness.Bader and Donald Connelly, Sr., a limited partnership d/b/a Devon Gables Finally, Klopstock credibly testified that she instructed the new hiresLodge d Apartments, 237 NLRB 775, 776 (1978); Four Winds Industries, whom she trained, that managers, assistant managers, and manager train-Inc., 211 NLRB 542 (1974); Tommy's Spanish Foods. Inc., 187 NLRB 235 ees were all managers in their departments, all to be accorded the "same(1970). respect."' N.LR.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 618 (1969); Sport- It is concluded from this aggregate of circumstances that Sauer indeedspal. Inc., 214 NLRB 917 (1974); Stumpf Motor Company. Inc., 208 was a supervisor and agent, and that his conduct therefore is binding onNLRB 431 (1974). Respondent. Osco Drug, Inc., a wholly owned subsidiary of Jewel Food'Stumpf Motor Company. supra, 208 NLRB 432. Companies. Inc., 237 NLRB 231, 233-234 (1978). 98 BEST PRODUCTS CO., INC.any more than three employees in any one place at a Sullivan replied that he not only was "in favor of it" buttime were to be considered a conspiracy." was "working on the campaign."With that, Sullivan went on, he and his companions Menius then showed Sullivan a list of those in the de-"just laughed a little bit, got up, and left." He testified partment, with an "X" or "O" designation behind eachthat they continued this practice to gather at the same of about 14 names. After explaining that the designationsplace after work, hearing nothing further from Sauer. signified who was prounion and who was procompany,Petitt, a sales counselor in the toy department, cor- and that the list was being prepared for John Case, re-roborated Sullivan in all significant respects. Sauer gional personnel manager, and Michael Ebbensteiner,denied ever speaking to employees in this manner outside showroom manager. Menius asked Sullivan if the desig-the building. offering that he once "had to ask" Sullivan, nations were accurate. He demurred that he preferredwho was soliciting for the Union in the store while off not to answer.duty, "to let the employees that were on duty do their At this point, according to Sullivan, he told Meniuswork, and ... to talk to them during their breaks or off- that "there was the possibility" that he would file anduty hours." Sauer denied ever using the word "conspir- unfair labor practice charge against her for instituting aacy"-"I wouldn't use the word 'conspiracy." conversation with him about the Union. She said that shehad done "nothing illegal," then stated:3. ConclusionsIf the Union was voted in and it came to negotia-Sullivan and Petitt are credited, as against Sauer's tions ...the Company would stalemate such nego-denial, that this incident occurred and was as they re- ti .called. Both were persuasively cogent and forthright in tiatons and force the employees out on striketheir presentations; whereas, Sauer not only was unre- Menius added that the strikers "would then be replaced";sponsive and evasive on frequent occasion but uncon- and that Respondent, because of its wealth, "could out-vincing in overall demeanor. last [the employees] on any strike."Given the surrounding context of a union campaign Sullivan countered that Respondent "could not forceand the assorted other unfair labor practices found us legally out on strike"-rather, that that would be theherein, it is concluded that Sauer's dispersal of the three employees' "own personal choice"; and related his un-employees on the stated ground that they were "consid- derstanding of the distinction between economic andered a conspiracy" was meant to interfere with and re- unfair labor practice strikers as concerns susceptibility tostrain them in their exercise of organizational rights, vio- permanent replacement.lating Section 8(a)(1). It is further concluded that, re-Menius also said, per Sullivan, that Respondent wouldgardless of motive, Sauer's prohibition against the em-try to schedule as many as possible of the procompanyployees' gathering outside the store on their own time,employees to work the day of the election, leaving offthere being no showing of a valid business justification,was in the nature of an unlawfully broad ban on solicita- Menius version. Menius testified that she and SullivanMenius' version. Menius testified that she and Sullivanti~on'. 6"just sort of drifted into the talk about the Union," andC. Annette Menius that she said:i. Allegations [I]f it got to the negotiation table, there could bepossibility, I guess, that if the Company and theThe complaint alleges that Annette Menius, the assist- labor union could not come to an agreement on var-ant manager of the housewares department and an ad- ious terms or what-not, they-it would be kind ofmitted supervisor, violated Section 8(a)(l) on or about like a dead-end thing and there could be the possi-July 24, 1980, by interrogating an employee concerning bility of a strike.his union sentiments, by imparting to the employee "theimpression that Respondent had engaged in surveillance Menius testified elsewhere that Sullivan "raised the sub-of' some of the employees' union activities, and by tell- ject" of a possible strike, remarking that any strikeing the employee that Respondent "would force a 'stale- "would have to be voted on by the employees"; and, atmate' in bargaining with the Union and that employees another point, that she could not "really say for sure"would inevitably have to go on strike." whether he or she first broached the subject.In any case, according to Menius, Sullivan exclaimed,2. Evidence after she had expressed herself as above set forth, thatThese allegations concern a conversation on or about she had "committed a ULP," whereupon he departedJuly 24 between Menius and Kevin Sullivan, previously and the exchange ended.identified as a sales counselor in the housewares depart- Menius denied asking Sullivan about his union senti-ment. ments, explaining that his feelings were apparent fromSullivan's version. Sullivan testified that after he and the prounion T-shirt he was wearing; or that she saidMenius had finished discussing another matter, Menius anything about rigging work schedules on election day;asked, "What do you think about the union campaign?" or that she mentioned Respondent's having the economicresources to withstand any strike.'Cf. K. W. Norris Printing Co., 232 NLRB 985 (1977); Essex Internation- Menius denied, finally, that she showed Sullivan a listal, Inc., 211 NLRB 749 (1974). of employees' names on which their union sympathies BEST PRODUCTS CO., INC. 99were denoted. On examination by counsel for the Gener- Sauer about the Union, "starting around July." Avila re-al Counsel, however, she grudgingly admitted that Case lated that in one such conversation, at the customer serv-and Ebbensteiner had directed the several department ice desk on July 25, Sauer asked if she wanted to go intomanagers to "figure out who might be for the Union, the office with him and talk about the Union. To herand who might be against it"; that she had kept a list in- negative answer, Sauer reportedly said that he was sup-dicating whom she thought was of which persuasion; posed to talk to all the employees and get their opinionand that she went over the information on that list with of the Union.Meanor, who was her immediate superior, and with Case Avila responded, so she said, that Sauer already knewand Ebbensteiner. her opinion, prompting Sauer to state that he was notgoing to use "the propaganda" he had been told to use.3. Conclusions Avila persisted that she did not "want to discuss it," andTo the considerable extent that their versions conflict, Sauer allegedly said: "Let me say just one more thing.Sullivan is credited. His demeanor and the substance of ..[I]f you do not vote, it'll be a vote for the Union."his testimony suggested both competence and conscien- Sauer, while not addressing these particular pieces oftiousness under oath, whereas Menius was often evasive testimony, denied generally that he ever questionedand generally unconvincing. anyone about the Union-"No, sir, we were instructedIt is concluded that Menius interrogated Sullivan in not to."violation of Section 8(a)(1) by inquiring of his thoughts 3 Conclusions"about the union campaign" and by asking him if thedesignations on her list were accurate;?that she imparted Petitt and Avila are credited that Sauer made the re-the impression of surveillance, further violating Section marks attributed to him. Sauer, as previously mentioned,8(a)(1), by showing and explaining the list to him;8and was unconvincing both in testimonial content and demea-that she committed yet another violation of that section nor. Petitt and Avila, in contrast, came across as sincereby remarking that Respondent "would stalemate" bar- and capable witnesses.gaining, thereby forcing a strike and causing the strikers It is concluded that Sauer violated Section 8(a)(1) byto be replaced, which conveyed the notion that represen- asking Petitt how the Union "was going," why it "cametation would be both pointless and destructive of job se- in," and if it "was dying down.'° It also is concludedcurity.9that Sauer in effect interrogated Avila about her unionsympathies by the combination of his asking her if sheD. Terry Sauer (2) wished to talk to him about the Union and telling herthat he was supposed to obtain the employees' "opinion1. Allegation of the Union"; and that he thereby further violated Sec-The complaint alleges that Sauer, previously identified tion 8(a)(1).as a manager trainee in the toy department, violated Sec-tion 8(a)(1) on July 25, August 2, and two other dates in E. Terry Sauer (3)July or August 1980 by interrogating employees con- The complaint alleges that Sauer violated Sectioncerning their and their coworkers' union sentiments. 8(a)(1) on about August 2, 1980, by threatening an em-ployee "with the inevitability of a strike and loss of em-ployment" should the Union be voted in.Gary Petitt, previously identified as a sales counselorin the toy department, testified of "a couple of" conver- 2. Evidencesations with Sauer concerning the Union. The first, took Kevin Sullivan, previously identified as a sales coun-place in the department manager's office towards the end selor in the housewares department, testified that onof July. In it, Sauer asked Pettit how the Union "was August 2 while on vacation he went to the store to seegoing"; Pettit replied that it was "still going strong;" and when Gary Petitt would be getting off. Sullivan wasSauer then asked Petitt's opinion on why the Union wearing a prounion T-shirt. According to Sullivan, Sauer"came in." came up to him and remarked, "Don't you like workingThe second conversation, as recalled by Petitt, oc- for the Company?" Sullivan assertedly replied that hecurred in the same office around the "beginning of did, whereupon Sauer stated that. "if the Union wasAugust." Petitt testified that Sauer, remarking that he voted in," Respondent "would force" the employeeshad not heard too much about it of late, asked if the "out on strike" and they "wouldn't be coming back."Union was dying down. Petitt assertedly answered that Sauer further stated, as Sullivan recalled, that hethe cause had lost a number of people, but that its propo- would "really miss" working with him and his cowork-nents were trying to get them back. ers, because they were a "great group"; and that "even ifMary Avila, also a sales counselor in the toy depart- the Union lost the election" the employees "could stillment, testified that she had "several" conversations with possibly lose" their jobs, for Respondent "would not for-give and forget."E.g.. PPG Industries, Inc., Lexington Plants Fiber Glass Division, 251 Petitt was present during this exchange, according toNLRB 146 (1980); Didde-Glaser, Inc.. 233 NLRB 765 (1977).B Tipton Electric Company, and Professional Furniture Company, 242 Sullivan. Petitt corroborated Sullivan in this regard, andNLRB 202 (1979).' See fn. 2, supra. '° See fn. 7, supra. 100 BEST PRODUCTS CO., INC.with respect to the salient substantive features of Sulli- Case, the regional personnel manager, about the "prob-van's recital. lems with the door"; and that, while Case said he wouldSauer denied participation in any incident of this char- "check on it," nothing changed.acter-"No, sir, we were instructed not to mention any- Gary Petitt corroborated Klopstock that the doorthing of that nature." "generally" stayed open before the campaign; and that,though it was frequently closed by the employees duringthe campaign, "it would always get opened again."For reasons earlier stated, Sullivan and Petitt are cred- Petitt, however, could not identify those opening it-ited that Sauer bespoke himself as they described. It is "I've never seen anybody come out and open it.concluded that Sauer, by indicating that a strike neces- Neither Ebbensteiner nor Davis testified.sarily would follow from Respondent's bargaining pos-ture, with attendant job loss to the strikers, conveyed the 3. Conclusionsidea that representation would be at once a futility and aperil; and that he consequently violated Section 8(a)(l)." It is inferable from the recitals just set forth, particu-larly Klopstock's, and absent testimony to the contrary,F. Michael Ebbensteiner that Ebbensteiner was behind the recurrent opening ofthe door. And, while it might be speculated that his pur-1. Allegation pose was to ensure that the room's intended use not beThe complaint alleges that Ebbensteiner, previously subverted by a certain employee faction, neither he noridentified as the showroom manager, an admitted super- anyone else offered testimony giving substance to suchvisor, violated Section 8(a)(l) on and after June 24, 1980, speculation.by engaging in surveillance of the employees' union ac- The further inference necessarily follows that Ebben-tivities. steiner's purpose was to eavesdrop, and to impart the im-pression that he was eavesdropping, on the employees'discussions of the Union. It is concluded, therefore, thatThe Stockton store has a single small lunchroom. It Ebbensteiner violated Section 8(a)(l).has food and drink vending machines, a refrigerator, amicrowave oven, a few tables and chairs, a stereophonic CONCLUSIONS OF LAWradio, and sometimes a television set; and is for the useAs previously concluded, Respondent violated Sectionof both management and rank-and-file personnel. Somemake purchases there and leave; others spend their (a)( ) by:breaks and/or lunch periods there. The weight of evi- I. Imparting to its employees the impression thatdence indicates that it receives considerably more use should the Union be voted in a strike was likely if notfrom rank-and-file personnel than from management. inevitable; that those striking would lose their jobs; andEbbensteiner's office is down the hall from the lunch- that the organizational undertaking in general was a futil-room. Virginia Klopstock testified that, when the lunch- ity.room door is open, lunchroom conversations can be 2. Stating or implying to an employee that unioniza-clearly heard in Ebbensteiner's office. tion would result in the employees' "starting fromBefore the union campaign the lunchroom door was scratch" as concerns seniority, in work schedules becom-propped open most, if not all, of the time. With the cam- ing rigidly binding, and in the employees' no longerpaign's onset, employees gathering in the lunchroom rou- being able to talk directly with management.tinely closed the door so that their discussions of issues 3. Forbidding three employees from gathering outsiderelating to the campaign would not carry outside. Just as the store on their own time, thereby issuing whatroutinely, the door would be reopened from the outside. amounted to an overly broad no-solicitation rule.Klopstock, who had a desk a few feet from the door, tes-tified that the door was closed and opened in this 4. Interrogating employees about their opinions con-tified that the door was closed and opened in thiscerning the Union, and about their and their coworkers'manner "sometimes 10 times a day"; that it "got to be agame"; and that those recurrently opening the door were union sympathies.Ebbensteiner and his secretary, Joyce Davis. 5. Imparting to its employees the impression that theirKlopstock further testified that she once told Ebben- union activities were under surveillance, and in fact en-steiner that the employees were "upset about" the con- gaging in surveillance of such activities.tinued reopening of the door, and that he responded thathe liked the door open "to hear the music." Before the THE OJECTIONScampaign, according to Klopstock, Ebbensteiner some- The several instances of misconduct above found oc-times turned off the radio in the lunchroom, presumably curred during the "critical period" after the June 30,because it disturbed him. 1980, filing of the election petition. It is concluded thatKevin Sullivan testified that when Joyce Davis once this misconduct is sufficient to overturn the election.opened the door during the campaign she commentedthat she had been told that the door "must remain open."Sullivan also testified that he once complained to John" See fn. 2, supra. BEST PRODUCTS CO., INC. 101ORDER'2(e) Imparting to employees the impression that theirunion activities are under surveillance, and in fact engag-The Respondent, Best Products Co., Inc., Stockton, ing in surveillance of such activities.California, its officers, agents, successors, and assigns, (f) In any like or related manner interfering with, re-shall: straining, or coercing employees in their exercise of1. Cease and desist from: rights under the Act.(a) Imparting to its employees the impression that, 2. Take this affirmative action:should the Union be voted in, a strike is likely if not in- (a) Post at its store in Stockton, California, copies ofevitable; that those striking will lose their jobs; and that the notice which is attached and marked "Appendix."'3the organizational undertaking in general is a futility. Copies of the notice, on forms provided by the Regional(b) Stating or implying to its employees that unioniza- Director for Region 32, after being duly signed by Re-tion will result in their "starting from scratch" as con- spondent, shall be posted by Respondent immediatelycerns seniority, in their work schedules becoming rigidly upon receipt thereof, and be maintained for 60 consecu-binding, and in their no longer being able to talk directly tive days thereafter, in conspicuous places, including allwith management. places where notices to employees customarily are(c) Forbidding employees from gathering outside the posted. Reasonable steps shall be taken by Respondent tostor ,on their own time, thereby i.an overly broad .insure that the notices are not altered, defaced, or cov-store on their own time, thereby issuing an overly broa dno-~storeicitatssuingrule.ered by any other material.(b) Notify the Regional Director for Region 32, in(d) Interrogating employees about their opinions con- writing, within 20 days from the date of this Order, whatcerning the Union, and about their and their coworkers' steps Respondent has taken to comply herewith.union sympathies. IT IS FURTHER RECOMMENDED that the election ofSeptember 16, 1980, be set aside and a new election di-" All outstanding motions inconsistent with this recommended Order rected.hereby are denied. In the event no exceptions are filed as provided bySec. 102.46 of the Rules and Regulations of the National Labor Relations '' In the event that this Order is enforced by a Judgment of a UnitedBoard, the findings, conclusions, and recommended Order herein shall, as States Court of Appeals, the words in the notice reading "Posted byprovided in Sec. 102.48 of the Rules and Regulations, be adopted by the Order of the National Labor Relations Board" shall read "Posted Pursu-Board and become its findings, conclusions, and Order, and all objections ant to a Judgment of the United States Court of Appeals Enforcing anthereto shall be deemed waived for all purposes. Order of the National Labor Relations Board."